Title: Avoiding the Maelstrom of Saint-Domingue, 1 May–1 June 1801 (Editorial Note)
From: 
To: 


Editorial Note
During the undeclared naval war with France, Congress had prohibited trade with Saint-Domingue and other French colonies. (In 1801 Saint-Domingue embraced the entire island now occupied by Haiti and the Dominican Republic.) The act of 9 February 1799 contained a clause allowing the president to open trade with any French island or port when the interests of the United States warranted such a change. Secretary of State Pickering hoped that befriending Toussaint Louverture would close all Saint-Domingue ports to potentially hostile French privateers and might somehow contain the black rebellion as well. On 16 February President Adams sent the name of Alexander Hamilton’s longtime friend Edward Stevens to the Senate for confirmation as “Consul General” to Saint-Domingue (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 5th Cong., 3d sess., 3795–98; Pickering to Hamilton, 9, 20, and 25 Feb. 1799, and Hamilton to Pickering, 21 Feb. 1799, Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (26 vols.; New York, 1961–79)., 22:473–75, 492–93, 500; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:312).
When Stevens sailed for the West Indies in March 1799 on board the Kingston it was loaded with large quantities of provisions, luxury items, and $60,000 in specie. Part of the cargo was consigned to Toussaint’s representative, Joseph Bunel, and Jacob Mayer (American consul at Cap Français) as well as the captain and mates of the ship. Most of it apparently was left to Stevens to dispose of as he saw fit. Though Adams did not lift the embargo against trade with Saint-Domingue until 26 June, Pickering defended the action as necessary to defray the cost of the Stevens mission and to demonstrate to Toussaint the advantages of reopened trade with the United States. Mayer soon accused Stevens of misusing his official position and early arrival in the West Indies for personal gain. Having earlier agreed with Bunel that the Stevens mission was a “mercantile scheme projected by Mr. Yard,” Mayer charged that Secretary Pickering benefited from Stevens’s enterprise and that American policy in Saint-Domingue amounted to a Federalist, pro-British plot. At least a few Philadelphia merchants agreed with Mayer on the last point and wrote Pickering accordingly. In July the Philadelphia newspaper Aurora attacked pro-British influence in the State Department by publishing diplomatic dispatches for London. In addition to its efforts to tie Stevens and Hamilton together in a web of “politico-mercantile speculation,” the paper published the cargo invoice for the Kingston’s voyage. Adams and Pickering removed Mayer in May 1800 (Aurora, 24 and 25 July 1799; AAE: Political Correspondence, U.S., 51:110, 128, cited in R. W. Logan, Diplomatic Relations of the United States with Haiti, 1776–1891 [Chapel Hill, N.C., 1941], p. 93 n. 72; Pickering to Adams, 20 Feb. 1799, and Charles Lee to secretary of state, 20 Feb. 1799 [DNA: RG 59, CD, Cap Haitien, vol. 1]; Oliver Wolcott, Jr., to Adams, 18 Nov. 1799, in Knox, Naval Documents, Quasi-WarDudley W. Knox, ed., Naval Documents Related to the Quasi-War between the United States and France (7 vols.; Washington, 1935–38)., 4:412–20, esp. pp. 415–16; Stevens to James Yard, 22 Aug. 1799, and Mayer to Messrs. Pettit and Bayard, 22 Oct. and 20 Nov. 1799 [DNA: RG 59, CD, Cap Haitien, vol. 1]; Mayer to JM, 23 May and 1 June 1801, with enclosures; Benjamin Stoddert to secretary of state, 8 Mar. 1799 [MHi: Pickering Papers]; Pickering to Mayer, 23 May 1800 [DNA: RG 59, IM, vol. 5]).
A week after Jefferson took office he told the British chargé d’affaires, Edward Thornton, that upon assuming office he had examined the State Department files on Saint-Domingue, including the Anglo-American understanding. From a reading of these documents Jefferson concluded that “free and open trade” with Saint-Domingue and “the prevention of all maritime exertion on the part of the Negroes” would be the basis of his administration’s policy toward the island. As in the past, “perfect neutrality” between the major powers would continue to be the underlying theme of United States policy in the Caribbean. The president soon granted Stevens’s request to be relieved of his duties (Thornton to Grenville, 28 Mar. 1801 [PRO: Foreign Office, ser. 5, 32:86]; Jefferson to Tobias Lear, 26 Mar. 1801 [DLC: Jefferson Papers]; Yard to JM, 19 Mar. 1801).
Once JM arrived in Washington, he found Saint-Domingue high on the list of pressing issues. He was no doubt involved in sifting through allegations of official misconduct there, to which Coxe’s letters of 28 April and 1 May drew his attention. Before Stevens’s successor, Tobias Lear, left for Cap Français, JM informed the British and French that American policy would follow the September 1800 convention and thus return trade with the French colony “to the footing on which it stood before the late rupture with France” (Thornton to JM, 12 May 1801 [second letter]; Thornton to Hawkesbury, 2 June 1801 [PRO: Foreign Office, ser. 5, 32:113]; Lear to JM, 29 May 1801; JM to Lear, 1 June 1801; Coxe to JM, 11 and 22 June 1801; JM to Stevens, 2 June 1801).
